Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	The prior grounds of rejection have been withdrawn however new grounds of rejection have been set forth in further view of in view of United States Patent Application Publication No.: US 2016/0042126 A1 (Walton III).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2018/0218124 A1 (Gorelick et al.) in view of United States Patent Application Publication No.: US 2016/0042126 A1 (Walton III).

As Per Claim 1: Gorelick et al. teaches: A system comprising: 
a. a hardware processor; and 
c. a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising:
i. receiving the member unique identification code, wherein the member unique identification code is accessible by (
ii. querying an electronic database for member data associated with the member unique identification code, 
iii. retrieving at least a portion of the member data associated with the member unique identification code; and 
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities according to at least one example embodiment. In this embodiment, all the first responder and/or healthcare provider needs to carry is a smartphone or other terminal device with near-field communications (NFC) and/or one of the many available 2D barcode reading applications installed. If the smartphone is NFC-capable, all the Healthcare Provider needs to do is "tap" the smartphone on the card, tap the appropriate button and the Patient's emergency medical data will appear on the screen. Alternatively, the Healthcare provider may scan the 2D barcode with the smartphone to achieve the same result. In at least one possible embodiment, both the NFC tag and the 2D barcode include a URL address that points to the proper Patient record in the Medical Data Server database.”).
	(Gorelick et al., Paragraph [0029], “The Patient Medical Emergency Card may also be equipped with a magnetic strip containing a unique patient identifier. A matching Healthcare Provider device may be accordingly equipped with a magnetic card reader to retrieve information. The magnetic card may be activated by writing into the magnetic strip for example at the physician's clinic.”).
	(Gorelick et al., Paragraph [0051], “FIG. 9 shows the flow of data requests and data transfers between the various entities over the course of the medical event, according to at least one example embodiment. If the medical event was triggered by a call to a hotline such as 911, the call data such as 
	Hardware processor and memory are inherent to the smartphone or alternative hardware e.g. (Gorelick et al., Paragraph [0024]) performing the operation. 

- (
- iv. displaying the retrieved member data via the third-party user device.
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of embodiments, for example a smartphone, tablet, laptop, desktop or other handheld or fixed data terminal. Its embodiment depends on the application, which input/output it must carry such as screen or printer, which type of connectivity such as cellular data, Wi-Fi, memory card slot etc.”).
	Devices such as smartphone, tablet, laptop, desktop or other handheld or fixed data terminal are generic third party devices.

Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- a printable sticker, the sticker comprising an encoded identifier printed thereon, wherein the encoded identifier is associated with a member unique identification code, and wherein the sticker is adhereable to an article associated with a member;
- (
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable 

- wherein the member data comprises health related information and non-health related information, and wherein some or all of the member data was entered into the electronic database by the member;
	(Walton III, Paragraph [0027], “With reference to FIG. 4, a flow chart showing an individual signing up for an account with a service provider that provides a medical information device to the individual is illustrated. First, the individual visits the service provider's website 15. Then, the individual provides the service provider with his or her contact information, which includes the individual's name, address, phone number, email address and so forth 16. The service provider then reviews the contact information to determine the accuracy of the information and the validity of the information 17. If the information is determined to not be accurate or to be invalid 18, then the individual is sent notification, preferably via email, that an account has been denied 19. If the information is determined to be accurate and valid 20, then the individual is sent an approval, preferably via email, that an account has been created and the individual is provided with a username and password 21. Next, the individual's account is liked to a machine-readable medium, such as a bar code, QR code, RFID, thumb drive, magnetic strip and so forth, 22 and/or to an identification number, such as a driver's license number, insurance number and so forth 23.”).
	(Walton III., Paragraph [0028], “With reference to FIG. 5, a flow chart showing the system and method of the present invention in which an individual enters medical information into an online account is illustrated. First, the individual logs into his or her account using the username and password provided 
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al.
	While Gorelick et al. does not focus extensively on users entering their own data and does not regard it as preferred Gorelick et al. expressly does not teach away from users entering their own data.
	(Walton III, Paragraph [0003], “While the ability to manually enter data into a system is good and in some cases necessary, reality has shown that people are disinclined to manually enter their medical data, let alone maintain it and keep it up to date as changes occur. The present invention, while including manual entry as an alternative for entry, addresses this problem among others.”).
	And the sticker is a variation on Gorelick et al.’s barcode.

As Per Claim 4: The rejection of claim 1 is incorporated and further Gorelick et al. teaches: 
- the encoded identifier comprises at least one of a quick response (QR) code, barcode, RFID tag, or alphanumeric code. 
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, 
	(Gorelick et al., Figure 2, “

    PNG
    media_image1.png
    554
    553
    media_image1.png
    Greyscale
”).

As Per Claim 6: The rejection of claim 1 is incorporated and further Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- the article associated with the member comprises a member user card
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable medium that may have medical information directly stored therein and/or provide a URL for remote access of medical information stored in a central database. The barcode 2 illustrated here may be used by 
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al. as a variation on Gorelick et al.’s barcode.

As Per Claim 7: The rejection of claim 1 is incorporated and further Gorelick et al. teaches: 
- a member user device, wherein the member user device is configured to one or more of input, edit, and/or access the member data. 
	(Gorelick et al., Paragraph [0026], “The Provisioning Client enables the creation of a Patient record in the database as well as entering and editing its data. Provisioning can be performed by an individual who manually creates a new Patient record and enters the requested data. The human interface can be over a web browser that communicates with an HTTP server and/or via a dedicated client-server interface over the Personal Medical Data Server API. The API can be used for machine-to-machine provisioning, such as importing patient data from the patient external Electronic Health Record/Electronic Medical Record (EHR/EMR) systems.”).

As Per Claim 9: The rejection of claim 5 is incorporated and further Gorelick et al. teaches: 
- the operations further comprise designating certain portions of the member data as public, and wherein only the member data designated as public is displayable on the third-party device. 
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of embodiments, for example a smartphone, tablet, laptop, desktop or other handheld or fixed data 
	(Gorelick et al., Claim 1, “A method and system for medical data entry into a databank, on a secure computer server, comprising the steps of: a) storing a person's medical data in said databank on said secure computer server wherein said storing comprises the steps of: i) entering an individual's medical data over a web browser that communicates with said databank on said secure computer server over an HTTP server in a private file; ii) said individual manually categorizing said medical data into emergency medical data (the "public profile") and non-emergency medical data (the "private profile"); and iii) mapping said public profile with a unique identifier.”).

As Per Claim 10: Gorelick et al. teaches: A system, comprising: 
b. a third-party device configured to read an encoded identifier on or in the encoded identifier device;
c. a hardware processor; and 
d. a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: 
i. receiving the member unique identification code from the third-party device, wherein the member unique identification code is accessed by the third-party device by reading the encoded identifier; 
ii. querying an electronic database for member data associated with the member unique identification code; 
iii. retrieving at least a portion of the member data associated with the member identification code; and 
e. displaying the retrieved member data via the third-party device. 
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, 
	(Gorelick et al., Paragraph [0029], “The Patient Medical Emergency Card may also be equipped with a magnetic strip containing a unique patient identifier. A matching Healthcare Provider device may be accordingly equipped with a magnetic card reader to retrieve information. The magnetic card may be activated by writing into the magnetic strip for example at the physician's clinic.”).
	(Gorelick et al., Paragraph [0051], “FIG. 9 shows the flow of data requests and data transfers between the various entities over the course of the medical event, according to at least one example embodiment. If the medical event was triggered by a call to a hotline such as 911, the call data such as the address, chief complaint and other information regarding the situation is sent to the Healthcare Provider/First Responder. The Healthcare Device embodiment capabilities may include receiving the data over an electronic communications medium such as the Self-Organizing Network shown in FIG. 8, cellular network, etc. Moreover, given the emergency medical profile, a trained dispatcher can send appropriate personnel such as deciding between sending Basic Life Support units and/or Advanced Life Support units by having this additional data in addition to the caller's information about chief complaint. The First Responder uses the Healthcare Provider Device to connect to the Patient Device as described in previous figures and retrieve the Emergency Medical Data from the Medical Data Server so s/he can know all the 
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of embodiments, for example a smartphone, tablet, laptop, desktop or other handheld or fixed data terminal. Its embodiment depends on the application, which input/output it must carry such as screen or printer, which type of connectivity such as cellular data, Wi-Fi, memory card slot etc.”).

	Hardware processor and memory are inherent to the smartphone or alternative hardware e.g. (Gorelick et al., Paragraph [0024]) performing the operation. 

Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- a. a printable sticker, the sticker comprising an encoded identifier printed thereon, wherein the encoded identifier is associated with a member unique identification code, and wherein the sticker is adhereable to an article associated with the member;
- printed on the printable sticker
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable medium that may have medical information directly stored therein and/or provide a URL for remote access of medical information stored in a central database. The barcode 2 illustrated here may be used by peeling off a backing 6 and adhering the adhesive backed material 5, such as paper, plastic, foil and so forth, to any object, such as an identification card, bracelet, keychain and so forth, sleeve for an identification card thereby making the object a medical information device 1.”).

- wherein the member data comprises health related information and non-health related information, and wherein some or all of the member data was entered into the electronic database by the member;
	(Walton III, Paragraph [0027], “With reference to FIG. 4, a flow chart showing an individual signing up for an account with a service provider that provides a medical information device to the individual is illustrated. First, the individual visits the service provider's website 15. Then, the individual provides the 
	(Walton III., Paragraph [0028], “With reference to FIG. 5, a flow chart showing the system and method of the present invention in which an individual enters medical information into an online account is illustrated. First, the individual logs into his or her account using the username and password provided by the service provider 23. Then, the individual enters his or her medical information 24, which includes medications 25, emergency contacts 26, medical conditions 27, allergies 28, physician contact information 29, family history information 30, health insurance information 71 and so forth. The medical information is then stored in the individual's personal account in a central database 31. A bar code is then created that is personalized to the individual's account and has text medical information and/or a URL that directs a user to the individual's medical information remotely after the bar code is scanned 32. The bar code may be printed on an identification card 66, an adhesive backed material 67, a bracelet 68, a keychain 69, and/or a sleeve 70.”).
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al.

	(Walton III, Paragraph [0003], “While the ability to manually enter data into a system is good and in some cases necessary, reality has shown that people are disinclined to manually enter their medical data, let alone maintain it and keep it up to date as changes occur. The present invention, while including manual entry as an alternative for entry, addresses this problem among others.”).
	And the sticker is a variation on Gorelick et al.’s barcode.

As Per Claim 11: The rejection of claim 10 is incorporated and further Gorelick et al. teaches: 
- the encoded identifier comprising at least one of a quick response (QR) code, barcode, RFID tag, or alphanumeric code. 
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities according to at least one example embodiment. In this embodiment, all the first responder and/or healthcare provider needs to carry is a smartphone or other terminal device with near-field communications (NFC) and/or one of the many available 2D barcode reading applications installed. If the smartphone is NFC-capable, all the Healthcare Provider needs to do is "tap" the smartphone on the card, tap the appropriate button and the Patient's emergency medical data will appear on the screen. Alternatively, the Healthcare provider may scan the 2D barcode with the smartphone to achieve the same result. In at least one possible embodiment, both the NFC tag and the 2D barcode include a URL address that points to the proper Patient record in the Medical Data Server database.”).
	(Gorelick et al., Figure 2, “

    PNG
    media_image1.png
    554
    553
    media_image1.png
    Greyscale
”).

As Per Claim 12: The rejection of claim 10 is incorporated and further further Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- the article associated with the member comprises a member user card 
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable medium that may have medical information directly stored therein and/or provide a URL for remote 
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al. as a variation on Gorelick et al.’s barcode.

As Per Claim 13: The rejection of claim 10 is incorporated and further Gorelick et al. teaches: 
- a member user device, wherein the member user device is configured to one or more of input, edit, and/or access the member data. 
	(Gorelick et al., Paragraph [0026], “The Provisioning Client enables the creation of a Patient record in the database as well as entering and editing its data. Provisioning can be performed by an individual who manually creates a new Patient record and enters the requested data. The human interface can be over a web browser that communicates with an HTTP server and/or via a dedicated client-server interface over the Personal Medical Data Server API. The API can be used for machine-to-machine provisioning, such as importing patient data from the patient external Electronic Health Record/Electronic Medical Record (EHR/EMR) systems.”).

As Per Claim 14: The rejection of claim 10 is incorporated and further Gorelick et al. teaches: 
- the operations further comprise designating certain portions of the member data as public, and wherein only the member data designated as public is displayed via the third-party device. 
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of 
	(Gorelick et al., Claim 1, “A method and system for medical data entry into a databank, on a secure computer server, comprising the steps of: a) storing a person's medical data in said databank on said secure computer server wherein said storing comprises the steps of: i) entering an individual's medical data over a web browser that communicates with said databank on said secure computer server over an HTTP server in a private file; ii) said individual manually categorizing said medical data into emergency medical data (the "public profile") and non-emergency medical data (the "private profile"); and iii) mapping said public profile with a unique identifier.”).

As Per Claim 15: Gorelick et al. teaches: A method, comprising: 
a. receiving, by a server, a service request sent via the Internet from a client device, the service request requesting a cloud-based data retrieval service performed on behalf of the client device, the service request specifying a member unique identification code; 
b. querying, by the server, an electronic database for member data associated with the member unique identification code, the electronic database electronically associating the member unique identification code with the associated member data; 
c. retrieving, by the server, at least a portion of the associated member data; 
d. sending, by the server, the retrieved member data via the Internet to the client device; 
e. displaying the retrieved member data and
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities 
	(Gorelick et al., Paragraph [0029], “The Patient Medical Emergency Card may also be equipped with a magnetic strip containing a unique patient identifier. A matching Healthcare Provider device may be accordingly equipped with a magnetic card reader to retrieve information. The magnetic card may be activated by writing into the magnetic strip for example at the physician's clinic.”).
	(Gorelick et al., Paragraph [0051], “FIG. 9 shows the flow of data requests and data transfers between the various entities over the course of the medical event, according to at least one example embodiment. If the medical event was triggered by a call to a hotline such as 911, the call data such as the address, chief complaint and other information regarding the situation is sent to the Healthcare Provider/First Responder. The Healthcare Device embodiment capabilities may include receiving the data over an electronic communications medium such as the Self-Organizing Network shown in FIG. 8, cellular network, etc. Moreover, given the emergency medical profile, a trained dispatcher can send appropriate personnel such as deciding between sending Basic Life Support units and/or Advanced Life Support units by having this additional data in addition to the caller's information about chief complaint. The First Responder uses the Healthcare Provider Device to connect to the Patient Device as described in previous figures and retrieve the Emergency Medical Data from the Medical Data Server so s/he can know all the pertinent emergency medical data such as allergies and chronic diseases. Following the initial care, the 
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of embodiments, for example a smartphone, tablet, laptop, desktop or other handheld or fixed data terminal. Its embodiment depends on the application, which input/output it must carry such as screen or printer, which type of connectivity such as cellular data, Wi-Fi, memory card slot etc.”).
	Devices such as smartphone, tablet, laptop, desktop or other handheld or fixed data terminal are generic third party devices.


Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- wherein the member data comprises health related information and non-health related information, and wherein some or all of the member data was entered into the electronic database by the member, and further wherein certain portions of the member data is designated as public;
	(Walton III, Paragraph [0027], “With reference to FIG. 4, a flow chart showing an individual signing up for an account with a service provider that provides a medical information device to the individual is illustrated. First, the individual visits the service provider's website 15. Then, the individual provides the service provider with his or her contact information, which includes the individual's name, address, phone number, email address and so forth 16. The service provider then reviews the contact information to determine the accuracy of the information and the validity of the information 17. If the information is determined to not be accurate or to be invalid 18, then the individual is sent notification, preferably via email, that an account has been denied 19. If the information is determined to be accurate and valid 20, then the individual is sent an approval, preferably via email, that an account has been created and the individual is provided with a username and password 21. Next, the individual's account is liked to a machine-readable medium, such as a bar code, QR code, RFID, thumb drive, magnetic strip and so forth, 22 and/or to an identification number, such as a driver's license number, insurance number and so forth 23.”).
	(Walton III., Paragraph [0028], “With reference to FIG. 5, a flow chart showing the system and method of the present invention in which an individual enters medical information into an online account is illustrated. First, the individual logs into his or her account using the username and password provided 

- wherein the member unique identification code is associated with an encoded identifier printed on a printable sticker, wherein the printable sticker is adhereable to an article associated with the member.
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable medium that may have medical information directly stored therein and/or provide a URL for remote access of medical information stored in a central database. The barcode 2 illustrated here may be used by peeling off a backing 6 and adhering the adhesive backed material 5, such as paper, plastic, foil and so forth, to any object, such as an identification card, bracelet, keychain and so forth, sleeve for an identification card thereby making the object a medical information device 1.”).
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al.
	While Gorelick et al. does not focus extensively on users entering their own data and does not regard it as preferred Gorelick et al. expressly does not teach away from users entering their own data.

	And the sticker is a variation on Gorelick et al.’s barcode.

As Per Claim 17: The rejection of claim 15 is incorporated and further Gorelick et al. teaches: 
- wherein the client device comprises a third-party user device, and wherein the third-party user device is configured to read the encoded identifier and to display the retrieved member data. 
	(Gorelick et al., Paragraph [0024], “The Healthcare Provider Device is an electronic device that the Healthcare Provider uses for retrieving the data via the Patient Device. It can have many forms of embodiments, for example a smartphone, tablet, laptop, desktop or other handheld or fixed data terminal. Its embodiment depends on the application, which input/output it must carry such as screen or printer, which type of connectivity such as cellular data, Wi-Fi, memory card slot etc.”).
	Devices such as smartphone, tablet, laptop, desktop or other handheld or fixed data terminal are generic third party devices.
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities according to at least one example embodiment. In this embodiment, all the first responder and/or healthcare provider needs to carry is a smartphone or other terminal device with near-field communications (NFC) and/or one of the many available 2D barcode reading applications installed. If the smartphone is NFC-capable, all the Healthcare Provider needs to do is "tap" the smartphone on the card, tap the appropriate button and the Patient's emergency medical data will appear on the screen. 

Gorelick et al. does not explicitly teach the following limitation however Walton III in analogous art does teach the following limitation:
- printed on the printable sticker
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities according to at least one example embodiment. In this embodiment, all the first responder and/or healthcare provider needs to carry is a smartphone or other terminal device with near-field communications (NFC) and/or one of the many available 2D barcode reading applications installed. If the smartphone is NFC-capable, all the Healthcare Provider needs to do is "tap" the smartphone on the card, tap the appropriate button and the Patient's emergency medical data will appear on the screen. Alternatively, the Healthcare provider may scan the 2D barcode with the smartphone to achieve the same result. In at least one possible embodiment, both the NFC tag and the 2D barcode include a URL address that points to the proper Patient record in the Medical Data Server database.”).
	(Walton III, Paragraph [0025], “With reference to FIG. 2, a front view of a barcode 2 of the present invention printed on an adhesive-backed material 5 is illustrated. The barcode 2 is a machine-readable medium that may have medical information directly stored therein and/or provide a URL for remote access of medical information stored in a central database. The barcode 2 illustrated here may be used by peeling off a backing 6 and adhering the adhesive backed material 5, such as paper, plastic, foil and so 
	It would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walton III into the method of Gorelick et al. as a variation on Gorelick et al.’s barcode.

As Per Claim 18: The rejection of claim 17 is incorporated and further Gorelick et al. teaches: 
- the retrieved member data comprises only member data designated as public. 
	(Gorelick et al., Claim 1, “A method and system for medical data entry into a databank, on a secure computer server, comprising the steps of: a) storing a person's medical data in said databank on said secure computer server wherein said storing comprises the steps of: i) entering an individual's medical data over a web browser that communicates with said databank on said secure computer server over an HTTP server in a private file; ii) said individual manually categorizing said medical data into emergency medical data (the "public profile") and non-emergency medical data (the "private profile"); and iii) mapping said public profile with a unique identifier.”).

As Per Claim 19: The rejection of claim 15 is incorporated and further Gorelick et al. teaches: 
- the encoded identifier comprising at least one of a quick response (QR) code, barcode, RFID tag, or alphanumeric code. 
	(Gorelick et al., Paragraph [0028], “FIG. 2 shows a patient Medical Emergency Card with a chip, a 2-dimensional barcode, an NFC tag and a credit card-like chip acting as an embodiment of a Patient Device, a smartphone acting as an embodiment of a Healthcare Provider Device, and other system entities according to at least one example embodiment. In this embodiment, all the first responder and/or healthcare provider needs to carry is a smartphone or other terminal device with near-field 
	(Gorelick et al., Figure 2, “

    PNG
    media_image1.png
    554
    553
    media_image1.png
    Greyscale
”).

As Per Claim 20: The rejection of claim 15 is incorporated and further Gorelick et al. teaches: 
- the client device comprises a member user device, wherein the member user device is configured to one or more of input, edit, and/or access the member data.
	(Gorelick et al., Paragraph [0026], “The Provisioning Client enables the creation of a Patient record in the database as well as entering and editing its data. Provisioning can be performed by an individual who manually creates a new Patient record and enters the requested data. The human interface can be over a web browser that communicates with an HTTP server and/or via a dedicated client-server interface over the Personal Medical Data Server API. The API can be used for machine-to-machine provisioning, such as importing patient data from the patient external Electronic Health Record/Electronic Medical Record (EHR/EMR) systems.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434